          Case 1:16-cv-05111-AJN Document 10 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         9/18/2020


  United States,

                   –v–
                                                                                    12-cr-824 (AJN)
  Michael Stewart.                                                                 16-cv-5111 (AJN)

                         Defendant.                                                     ORDER




ALISON J. NATHAN, District Judge:

       On June 4, 2013, the Defendant was convicted of possession of firearms during a crime

of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(i). Dkt. No. 18. On June 21, 2016, the

Defendant filed a pro se petition for habeas corpus under 28 U.S.C. § 2255. Dkt. No. 35. Over

the next years, the Court’s proceedings as to this petition were stayed, at the parties’ request,

pending various decisions by the Supreme Court and the Second Circuit.

        On September 22, 2019, the Government filed a letter indicating that the Defendant’s

“conviction [of violating 18 U.S.C. § 924(c)] can no longer stand after Davis, because the Hobbs

Act robbery conspiracy offense qualifies as a ‘crime of violence’ under 18 U.S.C. § 924(c)(3)

only under the ‘residual’ or ‘risk-of-force’ clause of that statute, which has now been declared

unconstitutionally vague.” Dkt. No. 57. The Government thus “consent[ed] to vacatur” of the

Defendant’s conviction on this count. Id.

       The Court hereby VACATES the Defendant’s conviction of 18 U.S.C. § 924(c). See

United States v. Davis, 139 S. Ct. 2319 (2019). The petition for a writ of habeas corpus is thus

granted, and the Clerk of Court is respectfully directed to enter judgment and close the civil

docket, 16-cv-5111.
          Case 1:16-cv-05111-AJN Document 10 Filed 09/18/20 Page 2 of 2




       The parties are directed to meet and confer and submit a joint status letter no later than

September 25, 2020, advising the Court whether there are any issues remaining in this case that

require the Court’s resolution.



       SO ORDERED.

 Dated: September 17, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
